      Case 5:12-cv-00136-DNH-ATB Document 17 Filed 11/26/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                         Civil Docket No. 12-cv-136 (DNH/ATB)
              v.

SARA D. TAYLOR,

                     Defendant,                   ORDER OF GARNISHMENT
              and


STAR TITLE PARTNERS OF TAMPA LLC

                     Garnishee.



              WHEREAS, a Writ of Continuing Garnishment and supporting documents,

directed to the Garnishee, Star Title Partners of Tampa LLC (“Garnishee”) were duly issued

on the basis of a judgment entered by the Court in the amount of $38,719.38 on November 18,

2014 against the Defendant Sara D. Taylor and in favor of the United States of America; and

              WHEREAS, the outstanding balance of the judgment is $35,999.09 as of

November 16, 2019 and interest is accruing on the judgment balance; and

              WHEREAS, pursuant to 28 U.S.C. § 3205, the Court may issue a writ of

garnishment against nonexempt disposable earnings in which a defendant-debtor has a

substantial nonexempt interest in order to satisfy the judgment against the defendant-debtor;

and

              IT IS HEREBY ORDERED that the Garnishee shall pay 10% of the

Defendant’s net disposable weekly earnings to the U.S. Department of Justice, and mail
      Case 5:12-cv-00136-DNH-ATB Document 17 Filed 11/26/19 Page 2 of 2



payments to U.S. Department of Justice, Nationwide Central Intake Facility P.O. Box 790363

St. Louis, MO 63179-0363 referencing account 2011A56254 and shall continue to remit

payment until the Garnishee is notified that Judgment is paid in full.

Dated: New York, New York
       November 27 , 2019



                                            HONORABLE
                                            UNITED STATES DISTRICT JUDGE
